      Case: 1:19-cv-00107 Document #: 3 Filed: 01/07/19 Page 1 of 2 PageID #:35


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Liceaga v. JetSmarter, Inc.                Case Number: 1:19-CV-107


An appearance is hereby filed by the undersigned as attorney for:
Defendant - JetSmarter, Inc.
Attorney name (type or print): Daniel E. Feinberg

Firm: Gordon Rees Scully Mansukhani LLP

Street address: One North Franklin Street, Suite 800

City/State/Zip: Chicago, Illinois 60606

Bar ID Number: 6269724                                 Telephone Number: 312-565-1400
(See item 3 in instructions)

Email Address: dfeinberg@grsm.com

Are you acting as lead counsel in this case?                                     Yes           No

Are you acting as local counsel in this case?                                    Yes           No

Are you a member of the court’s trial bar?                                       Yes           No

If this case reaches trial, will you act as the trial attorney?                  Yes           No

If this is a criminal case, check your status.                    Retained Counsel
                                                                  Appointed Counsel
                                                                  If appointed counsel" are you
                                                                  a
                                                                      Federal Defender
                                              CJA Panel Attorney
___________________________________________________________________ __
In order to appear before this $ ourt an attorney must either be a member in good standing of this $ ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 &.%.$ #§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on January 7, 2019

Attorney signature:        S/ Daniel E. Feinberg
                           (Use electronic signature if the appearance form is filed electronically.)
                                                                                           Revised 8/1/2015
                        Case: 1:19-cv-00107 Document #: 3 Filed: 01/07/19 Page 2 of 2 PageID #:36



                                          IN THE UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

                  EDWARD LICEAGA,                                         )
                                                                          )
                                          Plaintiff,                      )       Case No. ________
                                                                          )
                          v.                                              )       Removal of Case No. 2018L13127
                                                                          )       From the Circuit Court of Cook County,
                  JETSMARTER, INC.,                                       )       Illinois
                                                                          )
                                          Defendant.                      )
                                                                          )
                                                       CERTIFICATE OF SERVICE

                  To:     Attorney for Plaintiff
                          Cervantes Chatt & Prince P.C.
                          16w343 83rd St. Ste A
                          Burr Ridge, IL 60527
                          Email: service@ccpchicago.com


                          I hereby certify that on January 7, 2019, I electronically filed the foregoing document with

                  the U.S. District Court, Northern District of Illinois, using the CM/ECF system, which will send

                  notification of such filing to all parties of record.

                  Dated: January 7, 2019                                      Respectfully submitted,
                                                                   By: /s/ Daniel E. Feinberg__________________
                                                                       Daniel E. Feinberg, Esq.
                                                                       Illinois State Bar No. 6269724
                                                                       GORDON REES SCULLY
                                                                       MANSUKHANI, LLP
                                                                       One North Franklin, Suite 800
                                                                       Chicago, Illinois 60606
                                                                       Phone: (312) 565-1400
                                                                       dfeinberg@grsm.com




1174046/42451698v.1
